TBS INTERNATIONAL LIMITED & SUBSIDIARIESEXHIBIT LEASE OF REAL PROPERTY FROM JOSEPH E. ROYCE, Landlord to TBS SHIPPING SERVICES INC., Tenant DATED:January 1, 2008 PREMISES:612 East Grassy Sprain Road Yonkers, New York CITY OF YONKERS COUNTY OF WESTCHESTER SECTION: BLOCK: LOT: 1.Property[INSERT PAGE NUMBER] 1.1.Tenant’s Due Diligence Contingency[INSERT PAGE NUMBER] 2.Lease Term[INSERT PAGE NUMBER] 3.Rent[INSERT PAGE NUMBER] 3.1.1Fixed Rent[INSERT PAGE NUMBER] 3.1.2Additional Rent[INSERT PAGE NUMBER] 3.1.3Rent Abatement[INSERT PAGE NUMBER] 4.Condition of Property.[INSERT PAGE NUMBER] 4.1Readying the Property and Building for the Tenant[INSERT PAGE NUMBER] 4.2Tenant’s Work[INSERT PAGE NUMBER] 5.Landlord Representations as Inducement To Tenant to Sign This Lease[INSERT PAGE NUMBER] 5.1Formation[INSERT PAGE NUMBER] 5.2Power and Authority[INSERT PAGE NUMBER] 5.3Due Authorization[INSERT PAGE NUMBER] 5.4Consent and Compliance[INSERT PAGE NUMBER] 5.5Solvency[INSERT PAGE NUMBER] 5.6Record Title[INSERT PAGE NUMBER] 5.7Condition of Title[INSERT PAGE NUMBER] 5.8Matters of Survey[INSERT PAGE NUMBER] 5.9Separate Parcels[INSERT PAGE NUMBER] 5.10.Public Access[INSERT PAGE NUMBER] 5.11Condition of Building and Improvements[INSERT PAGE NUMBER] 5.12Public Utilities[INSERT PAGE NUMBER] 5.13Compliance Issues[INSERT PAGE NUMBER] 5.14Zoning[INSERT PAGE NUMBER] 5.15Flood and Inland Wetland Zones[INSERT PAGE NUMBER] 5.16Legal Compliance[INSERT PAGE NUMBER] 5.17Litigation[INSERT PAGE NUMBER] 5.18Compliance[INSERT PAGE NUMBER] 5.19Hazardous Materials/Underground Tanks[INSERT PAGE NUMBER] 6.Transfer of Interest[INSERT PAGE NUMBER] 7.Maintenance and Repair Obligations[INSERT PAGE NUMBER] 8.Insurance[INSERT PAGE NUMBER] 9.Services and Utilities[INSERT PAGE
